DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is the initial Office Action based on the application filed 03/08/2021. Claims 21-40 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,707,129 in view of US10,318,374, as follows:
Present application
US8,707,129
Claim 21: A method implemented in a wireless transmit receive unit (WTRU), the method comprising: the WTRU generating first feedback bits; the WTRU applying a first channel coding scheme to the first feedback bits, the first channel coding scheme being selected based on the number of first feedback bits; the WTRU transmitting the channel-coded first feedback bits; the WTRU generating second feedback bits; the WTRU attaching first cyclic redundancy check (CRC) bits to the second feedback bits, the first CRC bits being attached based on the number of second feedback bits; the WTRU applying a second channel coding scheme to the second feedback bits and to the first CRC bits, the second channel coding scheme being selected based on the number of second feedback bits; and the WTRU transmitting the channel-coded second feedback bits and first CRC bits. 22. The method as in claim 21, further comprising: the WTRU generating third feedback bits; the WTRU attaching second CRC bits to the third feedback bits, the second CRC bits being attached based on the number of third feedback bits, wherein the second CRC bits are a greater number of CRC bits than the first CRC bits. 

2. The method as in claim 1, wherein the first PMI comprises a single PMI.
3. The method as in claim 1, wherein the first feedback signal includes fewer feedback bits than the second feedback signal.
4. The method as in claim 1, wherein the data type channel is a physical uplink shared 
5. The method as in claim 1, wherein the CRC bits are attached to the second feedback signal based at least in part on a number of bits to be encoded from the second feedback signal.
6. The method as in claim 5, wherein the second channel coding scheme is selected based at least in part on the number of bits to be encoded from the second feedback signal.
7. The method as in claim 6, wherein the second channel coding scheme comprises a convolutional coding scheme.
8. The method as in claim 1, wherein the second feedback signal comprises a plurality of PMIs, and each of the plurality of PMIs are associated with a corresponding transmission sub-band within a system bandwidth.

10. The method as in claim 8, wherein the corresponding transmission sub-bands are selected by the WTRU.
11. The method as in claim 1, wherein the user data is channel coded according to a third channel coding scheme and the third channel coding scheme is different than the first channel coding scheme and the second channel coding scheme.
12. The method as in claim 11, further comprising receiving a PMI validation from the eNB, wherein the PMI validation comprises an indication that the eNB confirms at least one of the first PMI or the second PMI.

14. A wireless transmit/receive unit (WTRU) comprising a processor configured to: determine at least two feedback signals, wherein each of the at least two feedback signals comprise one or more channel quality indices (CQIs) or one or more precoding matrix indices (PMIs), apply a first error detection scheme to a first feedback signal of the at least two feedback signals based at least in part on the first feedback signal being transmitted over a control type channel, wherein the processor being configured to apply the first error detection scheme comprises the processor being configured to apply a first channel coding channel coding scheme to the first feedback signal, the first feedback signal comprising a first CQI or a first PMI; and apply a second error 

16. The WTRU as in claim 15, wherein the second CQI comprises a wideband CQI.
17. The WTRU as in claim 14, wherein the data type channel is a physical uplink shared channel (PUSCH) and the control type channel is a physical uplink control channel (PUCCH).
18. The WTRU as in claim 14, wherein the processor is configured to attach the CRC bits to the second feedback signal based at least in part on a number of bits from the second feedback signal that are to be encoded.
19. The WTRU as in claim 18, wherein the processor is configured to select the second channel coding scheme based at least in part on the number of bits in the second feedback signal.

21. The WTRU as in claim 14, wherein the second feedback signal comprises a plurality of PMIs, and each of the plurality of PMIs are associated with a corresponding transmission sub-band within a system bandwidth.
22. The WTRU as in claim 14, wherein the processor is configured to transmit the first feedback signal in a single transmission time interval (TTI) with a rank indication (RI).
23. The WTRU as in claim 22, wherein the processor is further configured to transmit the first feedback signal and the RI in the single TTI with hybrid automatic repeat request (HARQ) acknowledge/non-acknowledge (ACK/NACK) feedback.

25. The WTRU as in claim 14, wherein the processor is further configured to receive a PMI validation from the eNB, wherein the PMI validation comprises an indication that the eNB confirms at least one of the first PMI or the second PMI.
26. The WTRU as in claim 25, wherein the PMI validation is a single bit.



Not explicitly taught by US8,707,129 is generating the feedbacks and that the first channel coding scheme being selected based on the number of first feedback bits. However, such techniques were known in the art, at the time of the invention, as disclosed by claims 1-16 of US10, 318,374. Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to implement the claimed invention of US8, 707,129 with the one taught in the claims of US10, 318,374, since such a motivation would have involved the mere application of a known technique to a piece of prior art ready for improvement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        3/21/2022